Citation Nr: 0734466	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran had verified active duty for training from 
September 1959 to March 1960 and verified active duty from 
October 1961 to August 1962.  The record also suggests other 
unverified service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Milwaukee, Wisconsin, which denied a claim for an 
increased rating for bilateral tinnitus.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports 
an evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating").

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.

Thus, in sum, the current and the prior rating criteria 
clearly provide only one 10 percent rating for tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Similarly, the VA General Counsel opinion clearly 
holds that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code.

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for 
evaluations in excess of 10 percent for tinnitus filed before 
June 13, 2003.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The 
Federal Circuit held that VA's interpretation was neither 
plainly erroneous nor inconsistent with the regulations, and, 
thus, the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id.

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260, as in effect both before and as of June 13, 2003.  
VA's longstanding interpretation of the regulations to allow 
a maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective June 
13, 2003 expressly requires that tinnitus be evaluated as a 
single disability, whether bilateral or unilateral.  Thus, 
separate 10 percent ratings for tinnitus of each ear are 
precluded, under the old and new versions of the regulation, 
and neither version is more favorable than the other.  Under 
these circumstances, the disposition of this claim is based 
on the law, and not the facts of the case, and the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Therefore, 
any deficiencies of VCAA notice or assistance are rendered 
moot.




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


